Exhibit 10.1

 

Execution Copy

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Separation Agreement”) is
entered into by and between Philip A. Epstein, an individual (“Executive”) and
Warren Resources, Inc., a Maryland corporation (the “Company”), effective as of
the Effective Date (as defined below).  Capitalized terms used and not otherwise
defined herein are used as defined in the Employment Agreement (as defined
below).

 

WHEREAS, the Company and the Executive are parties to that certain Executive
Employment Agreement dated December 3, 2012, which was amended by that certain
First Amendment to Employment Agreement dated March 25, 2014 (as amended, the
“Employment Agreement”); and

 

WHEREAS, the Executive offered his resignation from all of his positions as
either a director or officer of the Company, effective December 4, 2014 (the
“Separation Date”) and the Board of Directors resolved to accept Executive’s
resignation on that date and treat it for purposes hereof as a termination
without cause;

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and Company hereby mutually agree as follows:

 

1.                                      Status. On the Separation Date,
Executive’s position as Chief Executive Officer, Director and Chairman of the
Board of Directors of the Company, any other appointments and offices held with
the Company, and any position with any third party organizations in which he
represented the Company, ended.

 

2.                                      Separation Benefits.  Provided Executive
executes this Separation Agreement, and does not revoke it during the Revocation
Period (as defined below), the Company agrees to provide the Executive with the
following payments and benefits (collectively, the “Separation Benefits”):

 

(a)                                 On or before February 2, 2015, but in no
event prior to January 1, 2015, the Company shall pay to the Executive, in a
lump-sum, an amount equal to $1,150,000.00, less applicable withholdings.

 

(b)                                 Provided Executive elects to continue his
medical care coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Company will pay the premiums associated with such continued
coverage on the first of each month commencing on January 1, 2015 and continuing
until the earlier of (i) the date that the Executive becomes covered by the
medical plan of a subsequent employer, (ii) the date he is no longer eligible
for continued medical coverage pursuant to COBRA, and (iii) June 1, 2016
(inclusive).  For the avoidance of doubt, the Company’s payment of the COBRA
premium will not commence until after the Effective Date (as defined in
Section 5(c) below), provided, however, that if the Effective Date is after
January 1, 2015, the first payment will include that premium payment that would
have been paid had the payments commenced on January 1, 2015.

 

--------------------------------------------------------------------------------


 

(c)                                  As of the Effective Date, 11,111 restricted
stock units (the “RSUs”) granted to Executive pursuant to that certain
Restricted Stock Unit Agreement dated March 7, 2014 (the “RSU Award Agreement”)
will vest.  The Company and Executive agree that all of the RSUs were unvested
as of the Separation Date, and any RSUs granted to Executive that have not
vested as of the Separation Date or pursuant to this Separation Agreement will
be forfeited.  The RSUs that will vest pursuant this Separation Agreement will
continue to be governed by the terms of the RSU Award Agreement and the Warren
Resources, Inc. 2010 Stock Incentive Plan (the “Plan”).  Pursuant to Section 7
of the RSU Award Agreement, in satisfaction of Executive’s income and payroll
tax obligations (the “Tax Obligations”) arising out of his receipt of the shares
of Common Stock covered by the RSUs, the Company shall deliver to the Executive
that number of shares of Common Stock covered by the RSUs, less the number of
shares of Common Stock covered by the RSUs having an aggregate fair market value
as of the transfer date equal to the Tax Obligations.

 

(d)                                 As of the Effective Date, 33,333 shares of
Company Common Stock covered by that certain Incentive Stock Option Grant dated
March 7, 2014 (the “Option”) will vest.  Executive will have until the earlier
of (i) the ninetieth (90th) day following the Separation Date, and (ii) the
expiration of the term of the Option, to exercise the vested and outstanding
portion of the Option.  The Company and Executive agree that all of the Option
is unvested as of the Separation Date, and any part of the Option that has not
vested as of the Separation Date or pursuant to this Separation Agreement will
be forfeited.  That part of the Option that has vested as of the Separation Date
will continue to be governed by the terms of the Option and the Plan, as
modified by this Section 2(d).  Executive acknowledges and agrees that only that
part of the Option covering 21,691 shares of Common Stock will be considered an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.  The part of the Option covering the remaining
11,642 shares of Common Stock shall be non-qualified.

 

3.                                      Accrued Obligations.  Executive
acknowledges and agrees that the Company paid him an amount equal to $75,192.00,
less required withholdings, in full satisfaction of his entitlement to payment
through his Separation Date for Accrued Obligations as defined in the Employment
Agreement, including without limitation his accrued, but unpaid, base salary,
and accrued but unpaid benefits.  Executive acknowledges and agrees that he is
not due any compensation for unpaid salary, bonus, severance, incentive or
performance pay, unreimbursed and properly incurred business expenses, or
accrued or unused vacation time or vacation pay.

 

4.                                      No Other Payments.  Other than as
specifically provided by, or preserved under, the terms and conditions of this
Separation Agreement, Executive will not be entitled to any other payments or
benefits from the Company.

 

5.                                      Executive’s Release of Claims;
Representations; Acknowledgments.  In consideration for the Separation Benefits
and other promises and covenants contained herein, Executive agrees to the
following:

 

(a)                                 Executive represents that Executive has not
filed any complaints, charges or lawsuits against the Company with any
governmental agency or any court.

 

(b)                                 Executive expressly waives all claims
against the Company and releases the Company, and any of the Company’s past,
present or future parent, affiliated, related, and/or subsidiary entities
(collectively with the Company, the “Company Entities”), and all of the past

 

2

--------------------------------------------------------------------------------


 

and present directors, shareholders, officers, general or limited partners,
employees, agents, and attorneys, and agents and representatives of such
entities, and employee benefit plans in which Executive is or has been a
participant by virtue of his employment with the Company (collectively, the
“Releasees”), from any claims that Executive may have against any Company Entity
or the Releasees. It is understood that this release includes, but is not
limited to, any claims arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever, (1) Executive’s employment
with any Company Entity or the termination thereof or (2) Executive’s status at
any time as a holder of any securities of the Company, including any claims for
wages, stock or stock options, employment benefits or damages of any kind
whatsoever arising out of the Employment Agreement, any contracts, express or
implied, any Company policy, any covenant of good faith and fair dealing,
express or implied, any legal restriction on the Company’s right to terminate
employment, or any federal, state or other governmental statute or ordinance,
including, without limitation, the Employee Retirement Income Security Act of
1974, Title VII of the Civil Rights Act of 1964, the federal Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York Human Rights Law, the New York City Human
Rights Law, all as amended, and any other federal, state or local law (the
“Release”). This Release specifically includes, but is not limited to, any
claims based upon the right to the payment of wages, incentive and performance
compensation, bonuses, vacation, stock benefits or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law provided, however, notwithstanding anything
to the contrary set forth herein, that this Release shall not extend to
(i) benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the Effective Date,
(ii) Executive’s rights to Severance Benefits, provided he complies with his
obligations herein; (iii) any claims Executive may have for indemnification
pursuant to law, contract, Company governance documents, or Company policy,
(iv) any claims for coverage under any applicable directors’ and officers’
insurance policy, or any other applicable insurance policy, in accordance with
the terms of such policy, or (v) any claims arising from events that occur after
the Effective Date.

 

(c)                                  Executive understands that the Release
includes a release of claims arising under the Age Discrimination in Employment
Act (the “ADEA”). Executive understands and warrants that Executive has been
given up to twenty-one (21) days to review and consider this Separation
Agreement, and Executive further warrants that Executive understands that
Executive has a period of seven days (7) after his execution of this Separation
Agreement to revoke it by notice in writing to the Company (the “Revocation
Period”).  This Separation Agreement will be effective on the eighth (8th) day
after the Executive signs the Separation Agreement, provided he does not
exercise his right to revoke it during the Revocation Period (such date, the
“Effective Date”).

 

(d)                                 Executive has carefully read and has
voluntarily signed this Separation Agreement.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Executive fully understands the final and
binding effective of the Release contained herein and other covenants of the
Separation Agreement, including the waiver of all claims under the ADEA.

 

(f)                                   Prior to signing this Separation
Agreement, the Company advised the Executive of his right to consult, and has
been given adequate time to review, his legal rights with his attorney of
choice.

 

6.                                      Company Release.  The Company, on its
behalf and on behalf of the Company Entities, waives (to the extent permitted by
applicable law) all claims that any Company Entity may have against Executive,
and releases the Executive from any claim that any Company Entity may have
against Executive, provided, however, this waiver and release in this Section 6
does not include any claims that any Company Entity may have against Executive
(i) arising out of or relating to Executive’s fraud, embezzlement, theft, or
criminal conduct, which has a material adverse effect on any Company Entity,
(ii) relating to the enforcement of this Separation Agreement, (iii) for
contribution for third party claims against any Company Entity arising out of or
relating to any of the Executive’s acts or omissions, or (iv) arising after the
Effective Date.

 

7.                                      Continuing Obligations.

 

(a)                                 Noncompetition.  During the period (the
“Restricted Period”) commencing on the Separation Date and ending on the second
anniversary of the Separation Date, the Executive shall not, (i) within ten
(10) miles of any location in which, as of the Separation Date, the Company owns
Assets, directly or indirectly, own, manage, operate, control, or participate in
the ownership, management, operation or control of any Business, provided that
the Executive’s ownership of securities of two percent (2%) or less of any class
of securities of a public company shall not, by itself, be considered to be
competition with the Company or any Affiliate; (ii) acquire, offer to acquire,
or agree to acquire, directly or indirectly, or through his affiliate, by
purchase or otherwise, voting securities or direct or indirect right to acquire
voting securities of the Company, that, together with any Company securities
then beneficially owned by Executive on the relevant date, or issuable upon
Executive’s exercise of options or pursuant to the RSU Award Agreement, would
result in the aggregate beneficial ownership of him, or of any entity that he
directly or indirectly, owns, manages, operates, or controls, or in which
Executive participates in the ownership, management, operation or control, to
equal 5% or more of the Company’s voting securities; (iii) make or in any way
participate, directly or indirectly, in any “solicitation” of “proxies” to vote
(as such terms are used in the rules and regulations of the Securities and
Exchange Commission), or seek to advise or influence any person or entity with
respect to the voting of any voting securities of the Company; (iv) make any
public announcement with respect to, or submit a proposal for, or offer of (with
or without conditions) any extraordinary transaction involving the Company or
any of its securities or assets; or (v) form, join or in any way participate in
a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, in connection with any of the foregoing actions.  For purposes of
this Separation Agreement, “Business” shall mean the ownership of oil and/or gas
assets, and “Assets” means the Company’s oil and/or gas assets.

 

(b)                                 Nonsolicitation.  During the Restricted
Period the Executive shall not, directly or indirectly, and any entity to which
Executive is providing services shall not, directly or indirectly, (i) employ,
solicit for employment or otherwise contract for the services of any

 

4

--------------------------------------------------------------------------------


 

individual who is or was an employee of the Company; (ii) otherwise induce or
attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company any
employee respectively thereof; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any
Affiliate to cease doing business with the Company, or interfere in any way with
the relationship between any such customer, supplier, licensee or business
relation and the Company.

 

(c)                                  Non-Disclosure.  The Executive shall not
(i) divulge, transmit or otherwise disclose (except as legally compelled by
court or agency order, and then only to the extent required, after prompt notice
to the Board of any such order), directly or indirectly, other than in the
regular and proper course of business of the Company, any trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
(all of the foregoing collectively hereinafter referred to as, “Confidential
Information”), or (ii) use, directly or indirectly, any Confidential Information
for the benefit of anyone other than the Company; provided, however, that the
Executive has no obligation, express or implied, to refrain from using or
disclosing to others any such knowledge or information which is or hereafter
shall become available to the general public other than through disclosure by
the Executive.  All Confidential Information, new processes, techniques,
know-how, methods, inventions, plans, products, patents and devices developed,
made or invented by the Executive, alone or with others, while an employee of
the Company which are related to the business of the Company and the Affiliates
shall be and become the sole property of the Company, unless released in writing
by the Board, and the Executive hereby assigns any and all rights therein or
thereto to the Company.

 

(d)                                 Nondisparagement. The Executive shall not
take any action to disparage or criticize the Company or its respective
employees, directors, owners or customers or to engage in any other action that
injures or hinders the business relationships of the Company. The Company shall
not take any action to disparage or criticize the Executive or to engage in any
other action that injures the Executive’s reputation. Nothing contained in this
Agreement or elsewhere shall preclude Executive or the Company from enforcing
his or its rights under this Agreement, or from disclosing information in
confidence to an attorney for the purpose of seeking professional advice
concerning this Agreement, his employment with the Company or the termination
thereof, or from responding truthfully to subpoenas, court orders, requests for
information from governmental entities.

 

(e)                                  Return of Company Property.  Executive
acknowledges and agrees that all Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company, whether prepared by the Executive or otherwise coming into his
possession in the course of his employment, is the exclusive property of the
Company.  Executive represents that he has delivered to the Company all such
Confidential Information and Company property, and has not retained any
Confidential Information or Company property (including, without limitations,
any copies thereof).  However, nothing in this Agreement or elsewhere shall
preclude the Executive from retaining, and using appropriately, his rolodex (and
electronic equivalents) or documents relating to his personal entitlements and
obligations.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Enforcement. The Executive and the Company
each acknowledge that a breach of his/its covenants contained in this Section 7
may cause irreparable damage to the other party, the exact amount of which would
be difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, each party agrees that if
he/it breaches or threatens to breach any of the covenants contained in this
Section 7, in addition to any other remedy which may be available at law or in
equity, the other party shall be entitled to specific performance and injunctive
relief to prevent the breach or any threatened breach thereof without bond or
other security or a showing that monetary damages will not provide an adequate
remedy.

 

(g)                                  Scope of Covenants. The Company and the
Executive further acknowledge that the time, scope, geographic area and other
provisions of this Section 7 have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Separation Agreement. In
the event that the agreements in this Section 7 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of their extending for
too great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, they shall be interpreted to
and/or over the maximum geographical area as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they may be
enforceable, all as determined by such court in such action.

 

8.                                      Complete Agreement.  Company and
Executive agree that this Separation Agreement sets forth all of the promises
and agreements between them with respect to the subject matter described herein
and supersedes all prior and contemporaneous agreements, understandings,
inducements or conditions, expressed or implied, oral or written, except as
herein contained, with respect to the subject matter described herein.  In the
event of Executive’s death or a judicial determination of  his incapacity,
references to the Executive in this Agreement shall be deemed, as appropriate,
to be references to his heirs, beneficiaries, estate, executor(s) or other legal
representative(s).

 

9.                                      Cooperation.  Executive agrees that upon
written request of the Company, he will make himself reasonably available to
cooperate with the Company, its subsidiaries and affiliates and any of their
officers, directors, shareholders, or employees in connection with any
investigation or review by the Company or any federal, state or local
regulatory, quasi-regulatory or self-governing authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company and in respect of which Executive has
knowledge (collectively, “Cooperation”). Executive’s Cooperation may include,
but not be limited to, being available to meet with directors, officers or
employees of the Company and/or the Company’s counsel at mutually convenient
times and locations, executing accurate and truthful documents and taking such
other actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing. Executive shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for his
reasonable out-of-pocket travel and lodging expenses for such Cooperation.

 

10.                               Changes to the Agreement.  This Separation
Agreement may not be amended or modified unless such amendments or modifications
are in writing and signed by Executive and an authorized representative of the
Company.

 

6

--------------------------------------------------------------------------------


 

11.                               Remedies.  If Executive commits a material
breach of any of Executive’s obligations under this Separation Agreement, in
addition to any other legal or equitable remedies it may have for such breach,
including the remedies in Section 7(f) above, the Company shall be entitled to
its attorneys’ fees incurred due to such breach and shall have the right to
terminate and recover the payments and benefits provided to Executive under this
Separation Agreement.  The termination or recovery of such payments or benefits
in the event of Executive’s breach will not affect Executive’s continuing
obligations under this Separation Agreement.  Notwithstanding the foregoing,
this Section 11 will not apply if Executive files a claim seeking to invalidate
the validity of this Separation Agreement under the ADEA for failure to provide
sufficient time for review and revocation as required under this law.  For the
avoidance of doubt, any filing or assertion of any claim in violation of
Section 5 or any other provision of this Separation Agreement shall constitute a
breach for purposes of this Section.

 

12.                               Applicable Law.  This Agreement shall in all
respects, including all matters of construction, validity and performance, be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to any rules governing conflicts of laws.

 

13.                               Jurisdiction.  The Executive and the Company
each consents to jurisdiction in the United States District Court for the
Southern District of New York, or if that court is unable to exercise
jurisdiction for any reason, the Supreme Court of the State of New York, New
York County, for any suits, claims or actions concerning this Separation
Agreement and each waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process and waives any objection to jurisdiction based on improper venue or
improper jurisdiction.

 

14.                               Severability.  If any provision of this
Separation Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Separation Agreement or any action in any other jurisdiction, but this
Separation Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

15.                               No Waiver.  No delay or failure by any party
hereto in exercising, protecting, or enforcing any of its rights, titles,
interests, or remedies hereunder, and no course of dealing or performance with
respect thereto, shall constitute a waiver thereof. The express waiver by a
party hereto of any right, title, interest, or remedy in a particular instance
or circumstance shall not constitute a waiver thereof in any other instance or
circumstance. All rights and remedies shall be cumulative and not exclusive of
any other rights or remedies.

 

16.                               Counterparts.  This Separation Agreement may
be executed in any number of counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same instrument.  
Signatures delivered by facsimile (including, without limitation, by “pdf”)
shall be effective for all purposes.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective as of the Effective Date.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Philip A. Epstein

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

By

/s/ Stewart P. Skelly

 

 

 

 

Its

Vice President and Chief Financial Officer

 

8

--------------------------------------------------------------------------------